Title: To James Madison from John Beckley, 15 October 1796
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 15th. October 1796.
I received your favor of the 1st: instant, covering one for Colo. M. which I shall forward to morrow; the mystery of his recall is not developed here, and can only be resolved into the personal hatred of Hamilton to Mr: M: and Mr: J:—and the intrigue of enlisting the interest of the Pinckney family, in the appointment of a president; and you may be assured that neither Hamilton or Jay, wish the appointment of Adams, tho’ this is a card they are constrained to play with great caution. In last evenings Gazettee (Fenno) Hamilton makes his first appearance under signature of Phocion No. 1, in a systematic attack on Mr: Jefferson; one or two Numbers more will unfold his plan more fully; but you will observe a marked caution in the first number not to aid the pretensions of Adams; a military character is declared essential. I do not think this effort will produce any great public impression in this State, for which it is intended; whilst at the same time I consider it as an Evidence of fear on their part. Great exertions are making in this state by the republicans to carry their Electoral ticket for J. & B. and we are very sanguine of Success. Indeed our late victory in Swanwicks reelection, the putting out Muhlenberg and electing B. McClanahan in his room inspires us with confidence. Three weeks hence we will tell you more about it. I cannot discover much from the Eastward, we are however told that 6 votes at least will be had East of Jersey. Burr has been out electioneering these six weeks in Connecticut, Vermont, R: Island & Massachts., but I doubt his efforts are more directed to himself than any body else. You well know him; would it not be prudent to vote one half of Virga. for Clinton? Consider this. If we succeed in our ticket in this State, every vote will be right, and we have very great hopes. 30.000 tickets are gone thro’ the State, by Express, into every County.
Respecting foreign news, the prospect of Spanish War encreases every hour. The decree of the Executive directory to seize all neutrals bound to or from British ports, has created universal consternation. Insurance houses are all shut up. Flour fell three dollars a barrel. Upwards of 50 seizures in the W. Indies, and several in Europe. No bills on Europe or England to be bought, one half those last drawn returned. No Money. Every body crying distress.
I have endeavored with great industry to procure you a house, but find it absolutely impossible. Mr: Habersham, post master, had partly promised me his, but finds it impracticable to procure another. Rents are advanced 50 per cent, and before a house is finished, or an old one given up, it is taken. I do not think a house of any description can be got. I have assayed in at least a dozen instances without success.
